Case 1:19-cr-20785-BB Document 1 Entered on FLSD Docket 10/31/2019 Page 1 of 5



                             -

                        UNITED STATESDI#TkICT COURT
                       SO UTH ERN D ISTR ICT O F FLO R IDA

                          No IQ-3 9 S'3 r o
                             .




UNITED STATESoF AM ERI/A
V S.



R O BER TO A DA M G AR CIA
                                 /


                             CW Y N R C O VER SH EET

            Did thism atteroriginatefrom am atterpending in theCentralRegion oftheUnited
            States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia Valle)?
            'h
                 Y es X N o
             .


       2.   Didthij
                  'm atlerofiginatefrom am atterpendingin theNorthern Region oftheUnited
            StatesAttorney'sOfficepriortoAugust8,2014 (M ag.JudgeShaniek M aynard)?
                 Yes X-No



                                       Respectfully subï itted,

                                       ARIANA FAJARDO ORSIIAN
                                       UN ITED STA TES A TTORN EY



                                 BY:                              ttt    -   ;
                                       YA       .K LUK AS
                                       AssistantUnited StatesAttorney
                                       Florida BarN o.73101
                                       99 N .E.4th Street
                                       M iam i,Florida 33132-2111
                                       Te1:(305)961-9102
                                       Yara.lctlkas@usdoj.gov
         Case 1:19-cr-20785-BB Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 5


AO91(Rev.11/11) Cri
                  minalComplaint                                                                                             .

                                     U NITED STATES D ISTRICT COIJRT
                                                              forthe
                                                   SouthernDistrictofFlorida

                    United StatesofAmerica                      )
                                V.                              '
                    RO BERTO ADAM GARCIA                        )      casexo.          )A-34 /3 J2O
                                                                )
                                                                )
                                                                )
                                                                )
                           De#ndantls)

                                                Cm M INAL coM rlwilx'r
               1,thecomplainantinthiscase,statethatthefollowing istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of                       October29,2019         inthecounty of                     Miami
                                                                                                          -Dade .        inthe
   Southner Districtof                        Florida      ,thedefendantts)violated:
         CodeSection                                                     OffenseDescription
18 U.S.C.j 111(a)(1)                           Assaulting,resisting,orimpedingcertainofficersoremployees




               Thiscriminalcomplaintisbased on these facts'
                                                          .
See attached affidavit.




               d Continuedontheattachedsheçt.
                                                                                          K



                                                                                               Complainant'
                                                                                                          ssignatltre
                                                                            InspectorM ichael orales,FederalProtective Serv.
                                                                                               P intedna eandtitle

Sworn to beforem eand signed in my presence.


Date: /# s2/
     .
                                                                       '
                                                                           ..   ;!
                                                                                           .         K
                                                                                                 Jt ge' signature
 .       v,.
           t

City and state'
              .             .            Miami,Florida .                             Chief agistra e Judge John O'Sullivan
                                                                                               Printednameand title
Case 1:19-cr-20785-BB Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 5
                                                                               /F :35-5 3D 4
                                                                                       t           )

                  A FFID AV;IT IN SU PPO R T O F C RIM IN AL C OM PLM' NT

        1,InspectorM ichaelM orales,beingfirstduly sworn,hereby deposeand stateasfollows:

        1.      Inm afederalofficerwiththeFederalProtectiveSelwice(GTPS'')/Departmentof
Homeland Security,and have m orethan 23 years ofexperience as a police officer,16 years of

which are asalocalpolice ofticer,threeasa M ilitary Police Officer,and fouryearsofwhich are

with the Departm entofHomeland Security. Ihave attended severallaw enforcementtraining

program s tlm zthe FederalLaw Enforcem entTraining Centerto include the Uniform ed Police

Training Progrnm ,w here Ilenrned aboutthe ihvestigativeprocess. Ihave severalcertificationsin

condudinglaw enforcem entinvestigations.

                This affidavitisbased upon m y personalknowledge and inform ation,as wellas

intbnnation provided to m e by other 1aw enforcem ent officers.Fudhermore,this aftidavit is

subm itted for the purpose of establishing probable cause and therefore does not contain a1l the

factslcno'
         wn tom erelating to thisinvestigation.                .




                Thisaffidavitissubm itled in supportofacriminalcom plaintcharging ROBERTO

ADAM GARCIA with violating 18U.S.C.j 1lltaltll-forcibly assault,resisting,orimpeding
federalofficers. '

                On Octobyr 29,2019,at approxim ately 4:30 pm ,a Protective Security Officer

(PSO)lwascompleting hisregularrounds,when he saw GARCIA asleep in the bushesatthe
W ilkie D .Flzrguson Jr.FederalCoudhouse in M iami,Florida.Tllis property is owned by the

 GeneralServicesAdministration (çGGSA'')andprotectedbyFPS.




;1ThePSO wason duty and wasacontractofticeroftheFederalPrbtectiveService,employed toassisttheFederal
 ProtectiveServicein oron accountoftheperform anceofoftk ialduties.
Case 1:19-cr-20785-BB Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 5




                  ThePSO tookapicttuj ofGARCIA withhiscellphoneandthennu)dgedGARCJA,
                              ..                               .


    tellinghim toleavetheproperty. Gxacl,
                                        x repliedwithGtleavemealoneor1-11fuckyouup.''
    GARCIA then gotup andpushedthePSO withboth hands,knocldnghim backwards.

                  The PSO backed up and drew hisexpandable baton. GARCIA then picked up a

    pieceofconcreteaboutthesizeofhisfistandtold thePSO to putdown hisbaton.W hen thePSO

    refused,GARCIA threw therockattllePsO,narrowlymissinghishead.TlliscausedthePSO to
    strike GA RCIA severaltim esw ith hisbaton.
                                                                        '
                          .

                  G AR CIA then picked up tw o'beercansthathe had w ith him and atlem pted to flee
                                   ,
                                   J/'fV tt3ï-lt'f
                                                 Aur
    theareabywalkingsouth alongï - andthenunderthecourthousebreezewayneartheintersection
    Mof.M lzml/1
               v>
               Ave and N W 3rdstreet ThePSO contirmed to yellforGARCIA to stop,butGARCIA
                                        .
       #


    failed to stop. GARCIA walked during thistim e about500 feet. W hen anotheridentified PSO

    w as able to catch up w ith GA RCIA , he also told GA RCIA several tim ès to stop, GA RCIA

    continuedto yellTtno,no,no,''and thathe wanted to go hom e. The PSOshad to use an nrm bar
                                                           '
                                                       .

    téclmiqueto getcontrolofGARCIA and were ableto detain him . GARCIA wastrealed forhis

    lnltll-les.

             8.   Afterhisarrest,GARCIA spontaneously stated thathe hadbeen fighting with his

    girlâiendwhen hedecided to sleep in thebushesatthecourthouse. OA RCJA smelled ofalcohol

(
    andwasfoundwitlktwocansofnatuzalicebeer.xinehoursafterarrest,GARCJA wasprocessed
    atthe FederalDetention Centerand atthattim etested on a PortableAlcoholSensorwith results

    of0.12 blobd alcoholcontent.
Case 1:19-cr-20785-BB Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 5




                  Based on the foregling,Irespedfully submitthatprobable cause ekistsfthat
 GARCIA violatedTitle18,UnitedStatesCode,Section 111(a)(1).
                                                           v .


                                                    M ichaelM orales
                                                    lnspector
                                                    FederalProtective Service


 Sw orn to m e before and subscribed in m y presence,

 tu s 3 p dayor      ctobe, 2019
                               I
              F         #


H ON OM B JO   J.O 'SU LLW AN
UNITED S ATES AGISTRATE JUD GE
